Mr. Justice TRAvieso
delivered the opinion of the court.
Plaintiff alleges that from July 14, 1934, and up to the date on which he filed his complaint he was in physical possession of a farm of two acres (cuerdas); that during the eight months prior to the filing of the complaint defendants have disturbed him in the possession thereof, turning loose cattle on the farm, penetrating therein, trying to reap the crops of the farm and taking them away on some occasions, alleging that defendant Micaela Castro is the owner of the farm and that she will try by all means to dispossess the plaintiff.
Micaela Castro filed her answer, denying the facts stated in the complaint and alleging to the contrary that since the year 1937 she has been in possession and is actually in possession of the farm; and the plaintiff, Ambrosio Castro, disturbed her possession, to such an extent that she was forced to file a criminal complaint against him for malicious damages. She also alleges that during the year prior to the filing of the cross complaint, she had been and was in possession of the farm; and she prayed for an injunction against the plaintiff. The latter answered denying the essential facts stated in the cross complaint.
After trial the District Court of Humacao entered judgment dismissing the complaint and sustaining the crosscom-plaint.
This appeal taken by the plaintiff is based on the ground * that the lower court erred in weighing the evidence.
The reasons stated in the judgment appealed from are: (a) that the plaintiff did not prove satisfactorily his possession during the year prior to the filing of this action; (b) that the-allegation of the defendant to the effect that she is and has been in possession of the lot for more than a year prior to the filing of the complaint carried more weight; and (c) that it was proved that on some occasions plaintiff disturbed the possession of defendant.
*37After a careful analysis of the transcript of the evidence we are of the opinion that the conclusions of facts reached by the lower court are sustained by the evidence. The evidence submitted by the defendant, to which the lower court gave credit, was that said defendant was in possession of the farm from the year 1937, and that she was likewise in possession at the time she filed her crosseomplaint.
The judgment appealed from will be affirmed.